

114 HR 6280 IH: Ensuring Healthy Beginnings Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6280IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Ruiz introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title V of the Social Security Act to direct the Secretary of Health and Human Services to
			 give priority to eligible entities that partner with certain community
			 partners with respect to grants awarded under the maternal, infant, and
			 early childhood home visitation program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Healthy Beginnings Act. 2.Giving priority to certain eligible entities under maternal, infant, and early childhood home visitation program (a)In generalSection 511(c) of the Social Security Act (42 U.S.C. 711(c)) is amended by adding at the end the following new paragraphs:
				
 (5)PriorityIn awarding grants under this section, the Secretary shall give priority to applications submitted by an eligible entities that are working in partnership with qualified community partners.
 (6)Standardized materialsThe Secretary shall develop standard materials on the availability of the items and services described in subsection (k)(5) for dissemination by eligible entities whose applications are given priority under paragraph (5)..
 (b)DefinitionsSection 511(k) of the Social Security Act is amended by adding at the end the following new paragraphs:
				
 (4)Community partnerThe term community partner includes any of the following: (A)A local educational agency, elementary school, or secondary school (as those terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
 (B)A law enforcement agency. (C)A hospital, community health center, or a local healthcare organization that furnishes items and services primarily to pregnant women, infants, and young children.
 (5)Qualified community partnerThe term qualified community partner means a community partner that provides, with respect to pregnant women, first-time mothers, and families described in subsection (d)(4), any of the following items and services:
 (A)Outreach services. (B)Literature, including pamphlets, newsletters, or online mass distributions.
 (C)Assistance in obtaining any information on assistance which a pregnant woman, first-time mother, or a family described in such subsection may be eligible to receive, including counseling, employment and training assistance, educational assistance, and health care services.
 (D)Assistance in obtaining and coordinating the provision of other public benefits provided through Federal, State or local agencies or other community partners, including any of the following services:
 (i)Marriage counseling. (ii)Child assistance services.
 (iii)Suicide prevention services. (iv)Substance abuse awareness and treatment services.
 (v)Mental health awareness and treatment services. (vi)Financial counseling.
 (vii)Anger management counseling. (viii)Domestic violence awareness and prevention services.
 (ix)Employment assistance. (x)Transportation services.
 (xi)Child care services. (xii)Housing counseling.
 (xiii)Assistance with preparing and updating family care plans.. (c)Effective dateThe amendments made by this section shall apply with respect to grants awarded on or after the date of the enactment of this section.
			